IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

NORMAN MORRISEY, §
§
Defendant Below, § No. 72, 2016
Appellant, §
§
v. § Court Below_Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § Cr. ID No. 9l00623 7DI
§
Plaintiff Below, §
Appellee. §

Submitted: February 26, 2016
Decided: February 29, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 29th day of February 2016, it appears to the Court that:

(l) On February 15, 2016, the Court received the appellant’s notice
of appeal from a Superior Court order, dated January l2, 2016 and docketed
on January 13, 2016, denying his motion for correction of sentence. Under
Supreme Court Rule 6(a)(iv), a timely notice of appeal should have been filed
on or before February 12, 2016.

(2) The Senior Court Clerk issued a Supreme Court Rule 29(b)
notice directing the appellant to show cause why the appeal should not be
dismissed as untimely filed. In his response to the notice to show cause, the

appellant describes his various filings in this Court and the Superior Court

since January, states that he caused his notice of appeal to be mailed on
February 9, 2016, and explains his efforts to file a motion to proceed in forma
pauperis.

(3) ln Delaware, the thirty day appeal period is a jurisdictional
requirement.l A notice of appeal must be received by the Office of the Clerk
of this Court within the applicable time period.z Delaware has not adopted a
"prison mailbox rule" that allows tolling of the appeal period for prisoners.3
Unless the appellant can demonstrate that the failure to file a timely notice of
appeal is attributable to court-related personnel, his appeal cannot be
considered."

(4) There is nothing in the record suggesting that the appellant’s
failure to file a timely notice of appeal is attributable to court-related
personnel, Accordingly, this case does not fall within the exception to the
general rule that mandates the timely filing of a notice of appeal. Thus, the

Court concludes that this appeal must be dismissed.

1 Carr v. State, 554 A.Zd 778, 779 (Del. 1989).
2 Smz`z‘h v. State, 47 A.3d 48l, 482 (Del. 2012).

3 Ia’. at 486-87; Carr, 554 A.2d at 779-80.
4 Bey v. State, 402 A.Zd 362, 363 (Del. 1979).

NOW, THEREFORE, IT IS ORDERED, under Supreme C0urt Rule
29(b), that this appeal is DISMISSED.

BY THE COURT:

 

ustice